Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2008/0223057 to Lifson in view of US Patent 1,493,064 to Brasington.
In Reference to Claims 1 and 2
Lifson discloses a compressor comprising: a shell (Fig. 1, 21) defining a suction chamber; a first scroll (Fig. 1, 24) member disposed within the shell and including a first end plate having a first spiral wrap extending therefrom; a second scroll member (Fig. 1, 22) disposed within the shell and including a second end plate having a second spiral wrap extending therefrom and an injection passage (Fig. 1, 23) formed in the second end plate, the second spiral wrap meshingly engaged with the first spiral wrap to form compression pockets, the injection passage being in fluid communication with a radially intermediate one of the compression pockets (As showed in Fig. 1); a fluid-injection fitting assembly (Fig. 1, annotated by the examiner) at least partially disposed within the shell and in fluid communication with the injection passage, the fluid-injection fitting assembly configured to provide working fluid to the radially intermediate one of the compression pockets via the injection passage; and a valve assembly (Fig. 1, 200) movable between a closed position in which fluid communication between the radially intermediate one of the compression pockets and the suction chamber is prevented and an open position in which fluid communication between the radially intermediate one of the compression pockets and the suction chamber is allowed, (Paragraph 15 and 16)

    PNG
    media_image1.png
    388
    464
    media_image1.png
    Greyscale

Lifson does not teach the detail of the valve.
Brasington teach the valve assembly (Fig. 1, showed) is moves from the closed position to the open position when a fluid pressure within the radially intermediate one of the compression pockets exceeds a predetermined threshold value (Line 10-13 teaches the unloader valve moves between a closed or an opening position to regulate pressure at a predetermined pressure). the valve assembly includes a valve housing (Fig. 1, annotated by the examiner), a valve body (Fig. 1, annotated by the examiner), and a spring (Fig. 1, annotated by the examiner) that biases the valve body toward the closed position, and wherein the valve body is movable relative to the valve housing from the closed position to the open position when fluid pressure in the radially intermediate one of the compression pockets exceeds the predetermined threshold value. (Brasington teach a valve having an inlet and an outlet pipe, once the inlet side pressure is higher than a predetermined value (which is the spring force), the valve will be opened, so a communication between the inlet and the outlet is created)

    PNG
    media_image2.png
    435
    605
    media_image2.png
    Greyscale

It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Brasington into the design of Lifson.  Doing so, would result in the valve design of Brasington used as the uploader valve 200 of Lifson.  Lifson discloses a uploader valve being used to control the communication between a radially intermediate chamber and the suction chamber, Brasington provides a valve of which the valve pieces moves back forth between an open and a close position be depends on the pressure value of the working media.  Once the Brasington is installed into the design of Lisfon, the inlet side is connected to the high pressure side, therefore, the communication between the intermediate pressure and the suction pressure is created depends on the pressure valve in the intermediate pressure chamber.  So Bresington provides a design with a predictable result of success.
 In Reference to Claim 9 
Lifson discloses the unloader between the injection passage and the suction chamber to regulate the pressure at a predetermined pressure. 
The combination of Lifson and Brasington as applied to Claim 1 does not teach the valve of the predetermined pressure. One having an ordinary skill in the scroll compressor art, would have found the control pressure as a matter of design choice depending on the compressor operation. Moreover, there is nothing in the record which establishes that the claimed predetermined threshold pressure of the compressor, presents a novel of unexpected result (See In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)).
In Reference to Claim 10
Lifson discloses the injection passage (Fig. 1, 23) and the fluid-injection fitting assembly (Fig. 1, annotated by the examiner) cooperate to define a fluid circuit, and wherein fluid communication between the radially intermediate one of the compression pockets and the suction chamber via the fluid circuit is allowed when the valve assembly (Fig. 1, 200) is in the open position.
In Reference to Claim 11
Lifson discloses compressor comprising: a shell (Fig. 1, 21) defining a suction chamber; a first scroll member (Fig. 1, 24) disposed within the shell and including a first end plate having a first spiral wrap extending therefrom; a second scroll member (Fig. 1, 22) disposed within the shell and including a second end plate having a second spiral wrap extending therefrom and an injection passage (Fig. 1, 23) formed in the second end plate, the second spiral wrap meshingly engaged with the first spiral wrap to form compression pockets, the injection passage being in fluid communication with a radially intermediate one of the compression pockets (Fig. 1, annotated by the examiner); a fluid-injection fitting assembly (Fig. 1, annotated by the examiner) at least partially disposed within the shell and in fluid communication with the injection passage, the fluid-injection fitting assembly configured to provide working fluid to the radially intermediate one of the compression pockets via the injection passage; and a valve assembly (Fig. 1, 200) coupled to the fluid-injection fitting assembly and movable between a closed position in which fluid communication between the radially intermediate one of the compression pockets and the suction chamber is prevented and an open position in which fluid communication between the radially intermediate one of the compression pockets and the suction chamber is allowed, (Paragraphs 15 and 16)
Brasington teach the valve assembly (Fig. 1, showed) is moves from the closed position to the open position when a fluid pressure within the radially intermediate one of the compression pockets exceeds a predetermined threshold value (Line 10-13 teaches the unloader valve moves between a closed or an open position to regulate pressure at a predetermined pressure).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Brasington into the design of Lifson.  Doing so, would result in the valve design of Brasington used as the uploader valve 200 of Lifson.  Lifson discloses a uploader valve being used to control the communication between a radially intermediate chamber and the suction chamber, Brasington provides a valve of which the valve pieces moves back forth between an open and a close position be depends on the pressure value of the working media.  Once the Brasington is installed into the design of Lisfon, the inlet side is connected to the high pressure side, therefore, the communication between the intermediate pressure and the suction pressure is created depends on the pressure valve in the intermediate pressure chamber.  So Bresington provides a design with a predictable result of success.
In Reference to Claim 16
Lifson discloses the injection passage (Fig. 1, 23) and the fluid-injection fitting assembly (Fig. 1, annotated by the examiner) cooperate to define a fluid circuit, and wherein fluid communication between the radially intermediate one of the compression pockets and the suction chamber via the fluid circuit is allowed when the valve assembly (Fig. 1, 200) is in the open position.
In Reference to Claims 17, 18 and 21
Lifson discloses a climate-control system comprising: a compressor defining a suction chamber (Fig. 1, annotated by the examiner) and including a first inlet (Fig. 1, 120), a second inlet (Fig. 1, annotated by the examiner) and a compression mechanism forming a plurality of compression pockets, the first inlet in fluid communication with the suction chamber, the second inlet in fluid communication with a radially intermediate one of the compression pockets (Paragraph 15); a first fluid passageway including a first heat exchanger (Fig. 1, 40), the first fluid passageway providing working fluid from the first heat exchanger to the first inlet; a second fluid passageway extending between a second heat exchanger (Fig. 1, 18) and the second inlet, the second fluid passageway providing working fluid from the second heat exchanger to the second inlet; a conduit (Fig. 1, 17) extending from the first fluid passageway to the second fluid passageway; and a valve (Fig. 1, 200) disposed along the conduit and movable between a closed position in which fluid communication between the radially intermediate one of the compression pockets and the suction chamber via the conduit is prevented and an open position in which fluid communication between the radially intermediate one of the compression pockets and the suction chamber via the conduit is allowed
Lifson teaches an unloader valve controls the communication between the intermediate chamber and the suction chamber (Paragraph 15 and 16). Lifson does not teach the detail of the valve.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Brasington into the design of Lifson.  Doing so, would result in the valve design of Brasington used as the uploader valve 200 of Lifson.  Lifson discloses a uploader valve being used to control the communication between a radially intermediate chamber and the suction chamber, Brasington provides a valve of which the valve pieces moves back forth between an open and a close position be depends on the pressure value of the working media.  Once the Brasington is installed into the design of Lisfon, the inlet side is connected to the high pressure side, therefore, the communication between the intermediate pressure and the suction pressure is created depends on the pressure valve in the intermediate pressure chamber.  So Bresington provides a design with a predictable result of success.
In Reference to Claim 19 
Lifson discloses the conduit (Fig. 1, 17) extends from the first fluid passageway at a location between the first inlet and the first heat exchanger (Fig. 1, 40) to the second fluid passageway at a location between the second heat exchanger and the second inlet. 
In Reference to Claim 20 Lifson discloses the first heat exchanger is an evaporator (Fig. 1, 40) and the second heat exchanger is a condenser (Fig. 1, 18)
Allowable Subject Matter
Claims 3-8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive.
Starting on Page 8, the Applicant argues Lifson does not teach wherein the valve assembly moves from the closed position to the open position when a fluid pressure within the radially intermediate one of the compression pockets exceeds a predetermined threshold valve”  The Office respectively disagrees.  As disclosed by Lifson in Paragraph 15, the communication is controlled by the unloader valve 200.  Brasingson provides an unloader valve design.  As explained in the rejection section, it has nothing related to the intermediate pressure.  Also on Page 8, the Applicant argues that Lifson does not teach the fluid injection fitting assembly, the Office considers the connecting pipe as annotated in the drawing as the fitting since the Applicant does not recite the detail structure of the fitting.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/24/2022